                                          Case 5:17-cv-00072-BLF Document 661 Filed 06/11/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                      Case No. 17-cv-00072-BLF (SVK)
                                   8                    Plaintiff,
                                                                                            ORDER ON MOTIONS TO SEAL
                                   9             v.
                                                                                            Re: Dkt. Nos. 618, 626, 637, 653
                                  10     CISCO SYSTEMS INC.,
                                  11                    Defendant.

                                  12          The Administrative Motions to File Documents Under Seal currently before the Court
Northern District of California
 United States District Court




                                  13   include motions filed by Plaintiff Finjan, Inc. (Dkt. 618, 626, and 653) and Defendant Cisco

                                  14   Systems Inc. (Dkt. 637) (collectively, the “Motions”) seeking to seal certain materials submitted to

                                  15   the Court in connection with (1) Finjan’s Motion for Leave to File a Motion for Reconsideration

                                  16   of the Court’s Order on Cisco’s Motion to Strike Portions of Finjan’s Amended Expert Report,

                                  17   and (2) Finjan’s Motion for Reconsideration of the Court’s Order on Cisco’s Motion to Strike

                                  18   Portions of Finjan’s Amended Expert Reports.

                                  19          Courts recognize a “general right to inspect and copy public records and documents,

                                  20   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  21   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  22   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  23   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  24   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                  25   court records depends on the purpose for which the records are filed with the court. A party

                                  26   seeking to seal court records relating to motions that are “more than tangentially related to the

                                  27   underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For

                                  28   Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                          Case 5:17-cv-00072-BLF Document 661 Filed 06/11/20 Page 2 of 5




                                   1   motions that re “not related, or only tangentially related, to the merits of the case,” the lower

                                   2   “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party

                                   3   moving to seal court records must also comply with the procedures established by Civil Local

                                   4   Rule 79-5.

                                   5          Here, the “good cause” standard applies because the information the parties seek to seal

                                   6   was submitted to the Court in connection with a discovery-related motion, rather than a motion

                                   7   that concerns the merits of the case. Having considered the Motions and supporting declarations,

                                   8   as well as the Declarations of Nicole Grigg (Dkt. 631, 632, 637-1, and 655) in support thereof, and

                                   9   the pleadings on file, and good cause appearing, the Motions are hereby GRANTED as follows:

                                  10

                                  11          Dkt. 618: Finjan’s Administrative Motion to File Under Seal

                                  12                                                  Portion(s) to
                                        Ex. No.                  Document                                           Reason(s) for Sealing
Northern District of California




                                                                                           Seal
 United States District Court




                                  13                     Finjan Inc.’s Motion for GRANTED as to             Portions of this document contain
                                                         Leave to File Motion for Highlighted portions      confidential technical information
                                  14                     Reconsideration          at i:15, 18; 2:15, 28;    and source code related to the
                                  15                                              3:1, 13-14, 26; 4:18-     accused Cisco products. Public
                                                                                  22, 26; 5:23; 6:2, 10,    disclosure of this information
                                  16                                              16, 18; 7:3, 4, 6, 9-     would cause harm to Cisco.
                                                                                  14; 8:3, 6, 8-24, 27;     Redactions are narrowly tailored.
                                  17                                              9:12-13, 19, 25;          See Grigg Decl. (Dkt. 631) at ¶ 2.
                                                                                  10:13-16, 23; and
                                  18
                                                                                  11:14, 17, 23, 26.
                                  19   Exhibit 1 to the Excerpt from the Expert Entirety                    This document contains
                                       Declaration of Report of Dr. Atul                                    confidential technical information
                                  20   Aamir A. Kazi in Prakash Regarding Non-                              and source code related to the
                                       Support of Finjan Infringement of U.S.                               accused Cisco products. Public
                                  21   Inc.’s Motion for Patent No. 7,647,633,                              disclosure of this information
                                       Leave to File     dated August 14, 2019.                             would cause harm to Cisco. See
                                  22
                                       Motion for                                                           Grigg Decl. (Dkt. 631) at ¶ 2.
                                  23   Reconsideration

                                  24

                                  25          Dkt. 626: Finjan’s Administrative Motion to File Under Seal
                                                                                      Portion(s) to
                                  26    Ex. No.                  Document                                      Reason(s) for Sealing
                                                                                           Seal
                                  27   Dkt. 623          Finjan Inc.’s Motion for Highlighted portions Portions of this document contain
                                                         Reconsideration          at i:15, 17-18; 2:18; confidential technical information
                                  28                                              3:4-5, 17-18; 4:4;    and source code related to the
                                                                                          2
                                          Case 5:17-cv-00072-BLF Document 661 Filed 06/11/20 Page 3 of 5




                                                                                4:23-27; 5:3, 28; 6:7, accused Cisco products. Public
                                   1
                                                                                15, 21, 23; 7:8, 9, 11, disclosure of this information
                                   2                                            14-19; 8:8, 11, 13, would cause harm to Cisco.
                                                                                14-28; 9:1, 4, 17, 18, Redactions are narrowly tailored.
                                   3                                            24; 10:2, 18-21, 28; See Grigg Decl. (Dkt. 632) at ¶ 2.
                                                                                11:19, 22; and 12:1,
                                   4                                            4.
                                       Exhibit 1 to the Excerpt from the Expert Entirety                This document contains
                                   5
                                       Declaration of Report of Dr. Atul                                confidential technical information
                                   6   Aamir A. Kazi in Prakash Regarding Non-                          and source code related to the
                                       Support of Finjan Infringement of U.S.                           accused Cisco products. Public
                                   7   Inc.’s Motion for Patent No. 7,647,633,                          disclosure of this information
                                       Reconsideration dated August 14, 2019.                           would cause harm to Cisco. See
                                   8                                                                    Grigg Decl. (Dkt. 632) at ¶ 2.
                                   9

                                  10          Dkt. 637: Cisco’s Administrative Motion to File Under Seal
                                  11                                                  Portion(s) to
                                        Ex. No.                   Document                                       Reason(s) for Sealing
                                                                                          Seal
                                  12                       Cisco’s Brief in          Table of Contents, Portions of this document contain
Northern District of California
 United States District Court




                                  13                       Opposition to Finjan      lines 10-11; page 2, confidential technical information
                                                           Inc.’s Motion for                              and source code related to the
                                                                                     lines 13-15, 21;
                                  14                       Reconsideration                                accused Cisco products. Public
                                                                                     page 6, line 20;     disclosure of this information
                                  15                                                 page 7, lines 3,     would cause harm to Cisco.
                                                                                     10, 12-13, 22;       Redactions are narrowly tailored.
                                  16
                                                                                     page 8, lines 12- See Grigg Decl. (Dkt. 637-1) at ¶
                                  17                                                                      2.
                                                                                     13, 24; page 9,
                                  18                                                 lines 2, 5, 16,
                                                                                     page 10, lines
                                  19                                                 13, 15, 18-20;
                                  20                                                 page 11, lines
                                                                                     18, 20-22; page
                                  21
                                                                                     12, lines 21-22;
                                  22                                                 page 13, lines 5,
                                                                                     12, 14, 21, 23,
                                  23
                                                                                     27-18; page 14,
                                  24                                                 lines 3, 9, 11,
                                  25                                                 13, 15
                                       Exhibit 1 to the    Excerpt from the Expert     Entire Document This document contains
                                  26   Grigg               Report of Dr. Atul                             confidential technical information
                                       Declaration of in   Prakash Regarding Non-                         and source code related to the
                                  27   Support of          Infringement of U.S.                           accused Cisco products. Public
                                       Cisco’s Brief in    Patent No. 7,647,633,                          disclosure of this information
                                  28
                                                                                       3
                                         Case 5:17-cv-00072-BLF Document 661 Filed 06/11/20 Page 4 of 5




                                       Opposition to   dated August 14, 2019.                        would cause harm to Cisco. See
                                   1
                                       Finjan Inc.’s                                                 Grigg Decl. (Dkt. 637-1) at ¶ 2.
                                   2   Motion for
                                       Reconsideration
                                   3

                                   4
                                              Dkt. 653: Finjan’s Administrative Motion to File Under Seal
                                   5   Ex. No.           Document                 Portion(s) to Seal      Reason(s) for Sealing
                                                         Finjan Inc.’s Reply In   Highlighted portions    Portions of this document
                                   6                     Support Of Its Motion    at: 3:4,8; 4:3-28;      contain confidential
                                   7                     For Reconsideration of   5:21-22; 6:7, 10, 14,   technical information and
                                                         the Court’s Order on     20-21, 24-25; 7:13-     source code related to the
                                   8                     Cisco’s Motion to Strike 14, 18-21, 25, 28; 8:3, accused Cisco products.
                                                         Portions of Finjan’s     6-11, 14-15, 21;        Public disclosure of this
                                   9                     Amended Expert           10:15, 17, 19, 21;      information would cause
                                                         Reports (Dkt. No. 582)   11:4, 7, 12, 14, 16,    harm to Cisco.
                                  10                                              24; and 12:5-6.         Redactions are narrowly
                                  11                                                                      tailored. See Grigg Decl.
                                                                                                          (Dkt. 655) at ¶ 2.
                                  12   Exhibit 2 to the Excerpt from the August Entirety                  This document contains
Northern District of California
 United States District Court




                                       Declaration of    27, 2019, Deposition of                          confidential technical
                                  13   Aamir A. Kazi Patrick McDaniel                                     information and source
                                       in Support of                                                      code related to the
                                  14
                                       Finjan Inc.’s                                                      accused Cisco products.
                                  15   Reply In                                                           Public disclosure of this
                                       Support of Its                                                     information would cause
                                  16   Motion for                                                         harm to Cisco. See Grigg
                                       Reconsideration                                                    Decl. (Dkt. 655) at ¶ 2.
                                  17   of the Court’s
                                       Order on
                                  18
                                       Cisco’s Motion
                                  19   to Strike
                                       Portions of
                                  20   Finjan’s
                                       Amended
                                  21   Expert Reports
                                       (Dkt. No. 582)
                                  22
                                       Exhibit 3 to the Excerpt from the April    Entirety                This document contains
                                  23   Declaration of    17, 2019, Deposition of                          confidential technical
                                       Aamir A. Kazi Donald Owens                                         information and source
                                  24   in Support of                                                      code related to the
                                       Finjan Inc.’s                                                      accused Cisco products.
                                  25   Reply In                                                           Public disclosure of this
                                  26   Support of Its                                                     information would cause
                                       Motion for                                                         harm to Cisco. See Grigg
                                  27   Reconsideration                                                    Decl. (Dkt. 655) at ¶ 2.
                                       of the Court’s
                                  28   Order on
                                                                                     4
                                          Case 5:17-cv-00072-BLF Document 661 Filed 06/11/20 Page 5 of 5




                                        Cisco’s Motion
                                   1
                                        to Strike
                                   2    Portions of
                                        Finjan’s
                                   3    Amended
                                        Expert Reports
                                   4    (Dkt. No. 582)
                                   5          SO ORDERED.
                                   6   Dated: June 11, 2020
                                   7

                                   8
                                                                                      SUSAN VAN KEULEN
                                   9                                                  United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             5
